Amestoy, C.J.,
dissenting. In its haste to establish a rule that a law enforcement officer’s order cannot be used to transform inoffensive conduct into an act of hindering, the majority transforms defendant’s obstruction of an officer’s lawful attempt to apprehend an escapee into a walk in the parking lot. I respectfully dissent.
Contrary to the majority’s characterization, the issue in this case is not “whether the failure to follow the officer’s command is, by itself, a crime.” 170 Vt. at 502, 756 A.2d at 790. It is, instead, whether the evidence viewed in a light most favorable to the State and excluding any modifying evidence, is sufficient to fairly and reasonably support a finding beyond a reasonable doubt, see State v. Sage, 161 Vt. 633, 635, 641 A.2d 115, 116 (1994) (mem.), that defendant was guilty of hindering a law enforcement officer. As the majority accurately notes, we have defined “hinder” as “to slow down or to make more difficult someone’s progress towards accomplishing an objective; to delay, or impede or interfere with that person’s progress.” State v. Oren, 162 Vt. 331, 334, 647 A.2d 1009, 1009 (1994).
The officer’s lawful objective was to apprehend defendant’s husband, John Stone, who had been placed on escape status by the Vermont Department of Corrections. The evidence, when viewed in the light most favorable to the State, demonstrated that defendant engaged in the following acts when the officer sought to remove the escapee from defendant’s automobile:
(1) Defendant left the automobile despite the officer’s instruction that she remain in the car.
*504(2) Defendant refused to return to the car despite the officer’s order that she do so.
(3) Defendant moved from the driver’s side of the vehicle toward the rear of the car in a quick and determined manner carrying an object in her hand.1
(4) Defendant refused to return to her car despite the officer’s warning that she would be arrested.
(5) Defendant advanced toward the officer and tried to get around him.
(6) As the officer attempted to arrest defendant, she tried to pull away from the officer’s grasp.
The question of whether defendant’s acts “made more difficult” the officer’s progress toward accomplishing his objective of arresting the escapee is best answered by the officer’s testimony of what next occurred:
[State’s Attorney]: Now, at that point. . . when you went to grab her wrists, what was Mr. Stone doing?
[Officer]: When I reached for Mrs. Stone, Mr. Stone immediately got out of the passenger side of the car, and the situation that I feared could possibly happen began to unfold.
Q: Did he say or do anything when he got out of the car?
*505A: Yes, he said words to the effect of, “Get your f-in’ hands off my wife,” or “Get your hands off my f-in’ wife,” or something to that effect.
Q: All right, and what did he do?
A: He got out of the passenger side of the car and just started marching towards me and Mrs. Stone, and at that time, she still was not in handcuffs . . . My attention now was going back and forth between Mrs. Stone who I’m trying to hold onto her wrists and she’s trying to pull away from me. And I’m looking over, trying to watch the passenger side of the car and now Mr. Stone is . . . marching towards me and now I can see that there’s going to be some type of a confrontation.
Q: Now, what did you do at that juncture when he refused to return to the car?
A: While I was holding on to Mrs. Stone, I knew that she hadn’t been searched, her pocketbook hadn’t been searched. I didn’t feel comfortable just cutting her loose because I didn’t know what was going to happen when I turned my back to deal with him, so I reached down and pulled my sidearm out and brought it up. I was screaming at him to get back into the car, get back into the car and had the gun on him. And at that point, he continued advancing on my location, closing the distance, and he lifted his arms when he saw the gun, and he said, “Go ahead and f’in shoot me,” and kept walking towards me and I was still holding on to Mrs. Stone at that point, and he continued to approach my location, and that’s when a physical encounter occurred.
Q: Now, up to this point in time, were there any other officers present at the scene?
A: No, I was still all alone.2
*506In its attempt to frame the issue of this case as solely one of disobedience to an officer’s command, the majority not only modifies the State’s evidence, it modifies the trial court’s view of the evidence. The court did not, as the majority asserts, find only that “if defendant hindered the arrest, it is because she left in contradiction of the officer’s orders, and did not immediately proceed away from the car . . . .” 170 Vt. at 499, 756 A.2d at 788. The court concluded that the State presented sufficient evidence of hindering a police officer because in addition to refusing to reenter the car in response to the officer’s order, defendant “confronted] the officer . . . [and] physically interfered] with his ability to attend to a very difficult, agitated, and unruly person that the officer was taking into custody.” (Emphasis added.)
Defendant’s theory of the case was that she exited the car “to remove herself from harm’s way.” At trial, she argued her theory to the jury3 and received an instruction that put her defenses squarely before it.4 The majority might have returned a different verdict, but it cannot be seriously maintained that the jury lacked sufficient evidence upon which to conclude that defendant had hindered a law enforcement officer. The State argued that there was “actual, physical interference” by defendant, and it proved its case. While there may be much to be said about a rule of law that prohibits an officer from transforming inoffensive conduct into criminal conduct by mere disobedience of his order, it is not so compelling that it must be established before we have a case to which it can be properly applied.
The State’s evidence of hindering far exceeded the mere failure to obey an officer’s command. Defendant’s acts exacerbated a dangerous situation. The ensuing confrontations between the escapee and the officer placed both the officer’s and defendant’s safety at risk. To say *507that defendant’s conduct hindered Sgt. Goodell’s performance of his duty considerably understates the predicament of an officer faced with the obligation to arrest an escapee in the remote area of a darkened parking lot. Indeed, the scene was only secured when another officer arrived. Here, “[djefendant’s actions far exceeded a reasonable response to the circumstances, even had she reasonably perceived a threat to herself . . . when the [officer] first arrived.” Oren, 162 Vt. at 336, 647 A.2d at 1012-13.
I dissent.

The majority’s statement that the officer testified that “there was nothing illegal about defendant exiting the vehicle and walking in the parking lot,” 170 Vt. at 502, 756 A.2d at 790, paraphrases the officer’s responses to defendant’s cross-examination questions. As the officer explained shortly after, he did not believe that her actions were as legally innocuous as the majority represents:
[Defense Counsel]: And all she was doing was walking away from the car?
[Officer]: I didn’t know what she was doing, I had no idea what her intent was, sir.
Q: Well, you knew that she was walking away from the car?
A: I knew that she was getting out of the car.
Q: And you saw her walking next to the car?
A: That’s right.
Q: In a direction away from the car?
A: Back towards the rear of the vehicle.


The majority’s assertion that the evidence of defendant’s continuing confrontation with the officer adds nothing to the charge for which she was arrested ignores its relevance to the credibility of defendant’s theory of the case. The actions of defendant *506were inconsistent with the explanation that she was innocently attempting to remove herself from the scene.


 In his closing argument, defense counsel argued:
You have a right in this country to get yourself out of a bad situation if you haven’t done anything wrong. That’s all she did, she got out of the. ... car and was walking away. She had a right to do that. It may have made Officer Goodell’s job more difficult, and we all agreed that a police officer’s job is difficult. . . but she wasn’t doing anything unlawful.


 The court’s instruction included the following:
Finally, the State must prove that defendant had no legal right to hinder the officer. If defendant had a legal right to take the action she did, then she’s not prohibited from doing so simply because it might make a law enforcement officer’s duties more difficult.